BILLINGS, Chief Judge.
Appellant Walter Dewitt Burns claims the Circuit Court of Mississippi County should have conducted an evidentiary hearing on his Rule 27.26 motion to vacate judgment and sentence imposed for manslaughter following his 1971 plea of guilty.
Appellant’s motion alleged he was not informed of the range of punishment by the sentencing judge and he had been promised a ten-year sentence and probation in exchange for his guilty plea.
The record of appellant’s guilty plea proceedings squarely refutes his alleged grounds. The sentencing judge explained the range of punishment, and the appellant stated he understood the possible sentences. In reply to the direct question whether anyone had made him any promises to induce his plea the appellant replied “No.” An evidentiary hearing on appellant’s motion was therefore not required, and the lower court did not err in ruling the motion without a hearing. Smith v. State, 513 S.W.2d 407 (Mo. banc 1974), cert. denied, 420 U.S. 911, 95 S.Ct. 832, 42 L.Ed.2d 841 (1975); Hogshooter v. State, 514 S.W.2d 109 (Mo.App.1974).1
The judgment is affirmed.
All concur.

. In detailed findings of fact and conclusions of law the court also determined that the appellant received a ten-year sentence and, following an investigation by the State Board of Probation and Parole, the sentencing court placed the appellant on probation. Appellant’s probation was revoked a year later.